Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of W. Knott et al., US 16/851,252 (Apr. 17, 2020) are pending.  Claims 11-13, and 20 to the non-elected invention stand withdrawn from consideration.  Claims 1-10, and 14-19 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant's election of Group (I), claims 1-10 and 14-19, without traverse in the Reply to Restriction Requirement filed on October 30, 2020, is acknowledged.  Claims 11-13 ad 20 to the non-elected invention of Group (II) stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  

Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse, a species of an acid, superacid, or trifluoromethanesulfonic acid, as catalyst, as follows

(1) trifluoromethanesulfonic acid;
(2) octamethylcyclotetrasiloxane (D4); and
(3) trifluoromethanesulfonic acid as catalyst.

Claims 1, 3-10 and 15-19 read on the elected species (i.e., are anticipated by the elected species).  The elected species were searched and found to be free of the art of record.  As such, the provisional election of species is withdrawn.  See, MPEP § 803.02.  In view of the foregoing, the Examiner’s restriction/election requirement is made FINAL.  


Non-Elected Invention of Group (II), Claims 11-13 and 20

Claims 11-13 and 20 do not contain all the limitations of an allowable claim and are not in condition for rejoinder.  These claims are product by process claims.  And if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  

Note that should the elected invention of Group (I) become in condition for allowance (for example, by Applicant’s overcoming the objection/rejections), and Applicant fails to cancel non-elected claims 11-13, and 20, then these claims will be subject to MPEP § 821.01 (paragraph 8.03) in which Applicant will be given TWO (2) MONTHS to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will have then been passed to issue.

Claim Review/Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  


Instant Claim 1

Instant claim 1 is reproduced below for reference.  

1. A process for producing acidic, superacidic, or a trifluoromethanesulfonic acid-acidified, end-equilibrated, acetoxy-bearing siloxane, 

wherein the process comprises reacting cyclic siloxanes comprising D4 and/or D5, and/or mixtures of cyclic branched siloxanes of the D/T type, 

optionally in admixture with hydroxyl-bearing siloxanes and/or acetoxy- and/or alkoxy-bearing silanes and/or siloxanes, 

with acetic anhydride 

using the acid, superacid, or trifluoromethanesulfonic acid, as catalyst and 

with addition of acetic acid, 

wherein the cyclic branched siloxanes of the D/T type are mixtures of cyclic branched siloxanes of the D/T type, which contain not only siloxanes comprising D and T units, but optionally also siloxanes comprising Q units 

with the proviso that in these mixtures the proportion of Si atoms derived from Q units is [Symbol font/0xA3]10% by mass to [Symbol font/0xB3] 0% by mass, based on the entirety of all Si atoms, 

wherein, if no mixtures of cyclic branched siloxanes of the D/T type which contain siloxanes comprising Q units are employed, the acid(s) employed are not solely trifluoromethanesulfonic acid or not solely trifluoromethanesulfonic acid and acetic acid.

Silicon Chemistry Nomenclature 

Instant claim 1 recites “cyclic siloxanes comprising D4 and/or D5, and/or mixtures of cyclic branched siloxanes of the D/T type” and “siloxanes comprising Q units”.  These terms are not defined in the instant specification.  These terms are broadly and reasonably interpreted in accordance with standard polyorganosiloxane nomenclature.  See e.g., T. Kotake et al., US 2020/0291189 (2020) (see page 2, [0042]); US 2019/0225879 (2019) (page 3); Dow Corning Corporation, Silicone Chemistry Overview, 1-11 (1997) (“Dow Corning”).  



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Kotake at pages 2-3, [0042].  Similarly, Dow Corning provides examples of such siloxane units.  Dow Corning at page 3.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


In these silicone building blocks, the numerator in the subscript "fraction" following the "O" represents the number of oxygen atoms connected to the particular silicon, and the denominator "2" indicates that each of these oxygen atoms are shared between two silicon atoms. M units are terminal units and D units are difunctional chain extending units.  3/2 are branching units having one silicon atom connected to three other silicon atoms by its three oxygen (3) atoms.  Q units are tetrafunctional, for example, a substance with all Q units is silica, or "quartz." Silicones which are highly branched, containing T and/or Q units as branching and crosslinking units and containing M terminal groups are known in the art as MQ, MT, or MQT resins. Linear siloxanes can be of the formula MDnM and cyclic siloxanes are Dn.

Working Examples

Examples 1 and 2, summarized below.  Example 2 is illustrative of the claimed process.  See Specification at pages 9-10.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



Claim Objections

Claim 7 is objected to on the grounds that the preamble contains the typographical error “ProeessThe process”.  Correction is required.  

Claim 19 is objected to on the grounds that the phrase “wherein, in addition to the acetic acid, acid, superacid, or trifluoromethanesulfonic acid is employed” is grammatically incorrect, particularly in view of the § 112(b) rejection below.  Correction with consideration of the § 112(b) rejection below is required.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  


Indefinite Claim Term Respecting the “acid(s)”

Claims 1-10 and 14-19 are rejected pursuant to 35 U.S.C. 112, as indefinite because the scope of the following underlined claim 1 phrase “the acid(s) employed are not solely trifluoromethanesulfonic acid or not solely trifluoromethanesulfonic acid and acetic acid”, cannot be read consistently with the other claim 1 limitations.  

using the acid, superacid, or trifluoromethanesulfonic acid, as catalyst and 

with addition of acetic acid

wherein the cyclic branched siloxanes of the D/T type . . . optionally also siloxanes comprising Q units

wherein, if no mixtures of cyclic branched siloxanes of the D/T type which contain siloxanes comprising Q units are employed, the acid(s) employed are not solely trifluoromethanesulfonic acid or not solely trifluoromethanesulfonic acid and acetic acid.

The first paragraph of the above claim 1 excerpt is interpreted to require: (1) acetic acid based on its plain meaning and consistent with the instant specification (see specification at page 6, lines 7-8); and (2) an additional acid selected from the group consisting of acid, superacid, and trifluoromethanesulfonic acid as a catalyst.  This interpretation is consistent with instant claim 2.  

Thus the proviso respecting the case where no Q units are present -- “the acid(s) employed are not solely trifluoromethanesulfonic acid” and “not solely trifluoromethanesulfonic acid and acetic acid” is incongruous with body of the claim.  That is, according to the plain meaning of claim 1 at least acetic acid and an additional acid are required.  Yet claim 1 recites the proviso (respecting Q units) “the acid(s) employed are not solely trifluoromethanesulfonic acid or not solely trifluoromethanesulfonic acid and acetic acid”.  This proviso makes it unclear whether “acetic acid” is one alternative that can satisfy the claim 1 requirement for an “acid, superacid, or trifluoromethanesulfonic acid” and therefore not required if another acid is used, or if “acetic acid” is a required limitation based on the plain meaning of claim 1.  This claim proviso also reads as if only at least acetic acid and an additional acid are required.  As such, instant claim 1 has alternative, inconsistent interpretations and therefore properly rejected as indefinite.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Provisional Non-Statutory Rejection over US 16/851,292 (Apr. 17, 2020)

At least instant claims 1-7 and 14 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 1-5 and 17 of US 16/851,292 (Apr. 17, 2020), published as US 2020/0377660 (2020). The rejection is provisional because the conflicting claims have not been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims anticipate the instant claims.  

The ‘292 Patent’s claim 1 is reproduced below, with underlined/strike-out text indicating the differences respecting instant claim 1. 

1. A process for producing acidic, superacidic, or a trifluoromethanesulfonic acid-acidified, end equilibrated, acetoxy-bearing siloxane, wherein the process comprises reacting cyclic siloxanes comprising D4 and/or D5, and/or mixtures of cyclic branched siloxanes of the D/T type, optionally in admixture with hydroxyl-bearing siloxanes and/or acetoxy- and/or alkoxy-bearing silanes and/or siloxanes, with acetic anhydride using the acid, superacid, or trifluoromethanesulfonic acid, as catalyst and with addition of acetic acid, wherein the cyclic branched siloxanes of the D/T type are mixtures of cyclic branched siloxanes of the D/T type, which contain not only siloxanes comprising D and T units but optionally also siloxanes comprising Q units with the proviso that in these mixtures the proportion of Si atoms derived from Q units is [Symbol font/0xA3]10% by mass to [Symbol font/0xB3] 0% by mass, based on the entirety of all Si atoms, wherein, if no mixtures of cyclic branched siloxanes of the D/T type which contain siloxanes comprising Q units are employed, the acid(s) employed are not solely trifluoromethanesulfonic acid or not solely trifluoromethanesulfonic acid and acetic acid.

As seen from the above comparison, the only difference between instant claim 1 and ‘292 claim 1 is that instant claim 1 makes optional the inclusion of “Q units”, whereas ‘292 claim 1 requires “Q units”.  As such, ‘292 claim 1 anticipates instant claim 1.  Instant claims 2-4 corresponds to conflicting claims 2-4.  Conflicting claim 5 corresponds to both of instant claims 6 and 7.  Conflicting claim 17 corresponds to instant claim 14.  Additional instant claims are considered either anticipated or obvious over additional conflicting claims.  A full analysis is not given here as the rejection is provisional and in view of the early stages of prosecution and the above § 112 rejection.  

Provisional Non-Statutory Rejection over US 16/458,226 (Jul. 1, 2019)

At least instant claim 1 is rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claim 1 of US 16/458,226 (Jul. 1, 2019), published as US 2020/0055991 (2020). The rejection is provisional because the conflicting claims have not been patented.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims anticipate the instant claims.  Conflicting claim 1 clearly anticipates instant claim 1.  Additional instant claims are considered either anticipated or obvious over additional conflicting claims.  A full analysis is not given here as the rejection is provisional and in view of the early stages of prosecution and the above § 112 rejection.  

Terminal Disclaimer

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Subject Matter Free of the Art of Record

Subject to the above provisional double patenting rejection and an updated search, the instant claims are considered free of the art of record.  The closest prior art of record in considered to be W. Knott et al., US 2019/0106441 (2019).  Knott teaches a process for preparing mixtures of cyclic branched siloxanes of the D/T type.  Knott at [0001].  Knott teaches that the process comprises conducting an acid-catalyzed equilibration of trialkoxysilanes with siloxane cycles and/or dihydroxypolydimethylsiloxane.  Knott at page 3, [0033].  Knott teaches that trifluoromethanesulfonic acid can be used as an acid 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622